NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         AUG 23 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   17-30071

                Plaintiff-Appellee,               D.C. No.
                                                  3:16-cr-00058-SLG-2
 v.

MIRANDA MAY FLOWERS,                              MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                       Argued and Submitted August 15, 2018
                                Anchorage, Alaska

Before: HAWKINS, McKEOWN, and OWENS, Circuit Judges.

      Miranda Flowers appeals her conviction, after a five-day jury trial, for

twelve counts of wire fraud under 18 U.S.C. § 1343. Flowers challenges the

sufficiency of the evidence supporting her conviction, the district court’s denial of

her request for a good faith jury instruction, and its decision to give a deliberate

ignorance instruction. Because the parties are familiar with the facts, we do not



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
recite them here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo sufficiency of the evidence challenges. United States v.

Green, 592 F.3d 1057, 1065 (9th Cir. 2010). We also review de novo whether the

jury instructions correctly state the law and adequately present the defendant’s

theory. United States v. Stone, 706 F.3d 1145, 1146 (9th Cir. 2013). The district

court’s decision to give a deliberate ignorance instruction is reviewed for abuse of

discretion. United States v. Heredia, 483 F.3d 913, 922 (9th Cir. 2007) (en banc).

      The evidence was sufficient to support Flowers’ conviction. A claim of

insufficient evidence fails if after viewing the evidence in the light most favorable

to the prosecution, “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” United States v. Nevils, 598
F.3d 1158, 1161, 1164 (9th Cir. 2010) (en banc) (citation omitted). The

government presented abundant evidence to support the conviction, including:

Video surveillance of Flowers stashing allegedly stolen items into Best Storage

Locker 4045; the keys to Locker 4045 found inside Flowers’ purse; Flowers’

statements to Anchorage Police and State Farm; incriminating emails to State

Farm; Flowers’ detailed list and photographs of the allegedly stolen items; and her

attempt to withdraw her claim for insurance reimbursement once police began

investigating the scheme. This extensive evidence was sufficient for a rational jury

to conclude that the government proved the “essential elements of the crime


                                          2
beyond a reasonable doubt.” Nevils, 598 F.3d at 1163–64 (citation omitted).

      Nor did the district court err in declining to give a good faith instruction.

“[A] criminal defendant has ‘no right’ to any good faith instruction when the

jury has been adequately instructed with regard to the intent required to be

found guilty of the crime charged.” United States v. Shipsey, 363 F.3d 962,

967 (9th Cir. 2004). Because the instructions correctly placed the burden of proof

on the government, defined the elements of wire fraud, and correctly defined the

required specific intent element, a separate good faith instruction was not required.

Id.

      Finally, the district court did not abuse its discretion in giving a deliberate

ignorance instruction. A deliberate ignorance instruction is permitted if “the jury

could rationally find willful blindness even though it has rejected the government’s

evidence of actual knowledge.” Heredia, 483 F.3d at 922; see also United States

v. Ramos-Atondo, 732 F.3d 1113, 1119 (9th Cir. 2013).

      A rational jury could conclude that Flowers deliberately avoided learning the

truth about a scheme to defraud State Farm. See Heredia, 483 F.3d at 924; see also

United States v. Jewell, 532 F.2d 697, 702–04 (9th Cir. 1976) (en banc). The video

evidence, physical evidence, items found in Locker 4045, Miranda’s statements to

Anchorage Police and State Farm, conflicting testimony at trial, and the detailed




                                           3
list and photographs she provided could all support a conclusion by a rational jury

that she was deliberately ignorant. See Ramos-Atondo, 732 F.3d at 1120.

      Ultimately, there was no error in the jury instructions and, in any event, any

claimed error was harmless in light of the overwhelming evidence supporting the

conviction. Green, 592 F.3d at 1071 (citation omitted).

      AFFIRMED.




                                         4